FILED
                              NOT FOR PUBLICATION                            JAN 04 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JASWINDER SINGH,                                  No. 09-73626

               Petitioner,                        Agency No. A088-590-803

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Jaswinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the new standards

governing adverse credibility determinations created by the REAL ID Act,

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Singh’s admission that he filed a false Canadian asylum application, see

Singh v. Holder, 638 F.3d 1264, 1272 (9th Cir. 2011) (“[L]ies and fraudulent

documents when they are no longer necessary for the immediate escape from

persecution do support an adverse inference.”), and multiple unexplained

inconsistencies in the record regarding significant aspects of his claim, including

his wife’s beating by police, his father’s 2006 arrest, and the number of times

police raided his home between June and August 1988, see Shrestha, 590 F.3d at

1045-48 (adverse credibility determination was reasonable under the REAL ID

Act’s “totality of the circumstances”). We lack jurisdiction to consider Singh’s

new challenges to the IJ’s adverse credibility determination, because he failed to

raise these before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (this court lacks jurisdiction to review contentions not raised before the




                                           2                                      09-73626
BIA). In the absence of credible testimony, Singh’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, because Singh’s CAT claim is based on the same testimony found to

be not credible, and he points to no other evidence that shows it is more likely than

not he would be tortured if returned to India, his CAT claim also fails. See id. at

1156-57.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    09-73626